Exhibit 10.151

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
effective this 7th day of December, 2010 (the “Effective Date”), by and between
Lam Research Corporation, a Delaware corporation (the “Company”), and Stephen G.
Newberry (the “Executive”).

RECITALS

WHEREAS, the Executive and the Company (the “Parties”) previously entered into
an employment agreement effective July 1, 2009 (the “Employment Agreement” and,
as amended hereby, the “Agreement”); and

WHEREAS, in order to address a revision to the title of the Executive, the
Parties desire to amend the Employment Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

AGREEMENT

Section 1(a) of the Employment Agreement is amended and restated to read, in its
entirety, as follows:

“Position. During the Employment Period (as defined in Section 2(a) below), the
Executive shall serve as the Vice Chairman and Chief Executive Officer of the
Company, and in such capacity the Executive shall perform the duties and
responsibilities as the Board of Directors of the Company (the “Board”) may,
from time to time, reasonably assign to Executive, in all cases to be consistent
with Executive’s offices and positions.”

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement effective as
of the day and year first written above.

 

LAM RESEARCH CORPORATION By:   /s/ Sarah A. O’Dowd Name:   Sarah A. O’Dowd
Title:   Group Vice President, HR and Chief Legal Officer Dated:   December 7,
2010

 

  /s/ Stephen G. Newberry   Stephen G. Newberry

Dated:   December 7, 2010

 

Page 2